Citation Nr: 1823852	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability other than a left hamstring strain, and an ischium avulsion fracture.

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his witness, P.T.




ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to September 1977, June 1978, June 1979 to July 1979, and June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

The Board notes that the Veteran, as a lay person, filed his claims as service connection for adjustment disorder and a left hip fracture.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for both an acquired psychiatric disorder and a left hip disability, the Board has therefore stated the issues as set forth on the first page of this decision.

The Veteran's claim was previously before the Board in November 2015 but was remanded to the agency of original jurisdiction (AOJ) for further development.  The required development has been completed and the Veteran's claims are now properly before the Board.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left hip disability, excluding a left hamstring strain, and an ischium avulsion fracture, was not manifested in service; any current left hip disability, excluding a left hamstring strain, and an ischium avulsion fracture disability is not otherwise etiologically related to such service.   


CONCLUSION OF LAW

The criteria for service connection for a left hip disability, excluding a left hamstring strain, and an ischium avulsion fracture, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C. § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., tenderness in the low back area; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Court has also held that contemporaneous records can be more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for a Left Hip Disability

The Veteran has claimed entitlement to service connection for a left hip disability, other than a left hamstring strain, and an ischium avulsion fracture.

The Board acknowledges that numerous VA examinations confirm that the Veteran does have a current diagnosis of left hip disability.  The Board further acknowledges that the Veteran's service treatment records (STRs) indicate the Veteran complained of and was treated for a fall in June 1980, during the Veteran's period of active duty service.  However, at present, the probative evidence of record does not establish that the Veteran's current left hip disability is related to his period of active duty service.

To date, the Veteran has completed multiple VA examination regarding his left hip disability.  In March 2014, the Veteran completed a VA hip and thigh examination.  The examination confirmed the Veteran does suffer from a current left hip disability.  Specifically, the examination noted the Veteran suffered from a hip contusion, a hamstring sprain, avulsion fracture ischium, and left hip osteoarthritis.  Regarding the Veteran's left hip disabilities relating to his active duty service, the VA examiner opined:

Review of the veteran's claims file reveals only a 06/18/1980 Texas Army National Guard Line of Duty Determination Report documenting a fall in a shower resulting in a left hip contusion.  His stated mechanism of injury of falling off of a tank is at least as likely as not to have resulted in a left hamstring sprain, ischium avulsion fracture.   It is more likely than not that his current osteoarthritis of the left hip is due to chronic degenerative changes associated with aging and is not related to this 1980 injury.

The Veteran completed an additional VA hip and thigh examination regarding the etiology of the Veteran's left hip disability in July 2014. The VA examiner determined that the Veteran's left hip disability, excluding a left hamstring strain and an ischium avulsion fracture, were not related to service.  The VA examiner noted:

While he may have sustained a left hamstring strain & associated ischial    avulsion fracture from his undocumented, alleged fall from a tank and a    documented left hip contusion sustained in a fall in the shower during his military service, these conditions are asymptomatic as of his 03/20/2014 [VA] hip & thigh examination.

Review of orthopedic literature.... reveals that it is more likely than not that the veteran's current symptoms associated with Left Hip Osteoarthritis and greater trochanteric pain syndrome also known as Trochanteric Bursitis are due to chronic degenerative changes associated with aging and/or obesity.  Due to the functional anatomy of the hip as previously discussed, these symptoms are less likely than not related to injuries incurred during his military service.

Finally, the Veteran completed a VA hip and thigh examination in April 2016.  Following the examination, the VA examiner provided the following addendum opinion concerning the etiology of the Veteran's left hip disability:

The radiographic changes, including the ossific fragment and mild deformity of the ischium but not the degenerative arthritic changes in the hip joint, likely represent sequellae of the in-service injury.  The current symptoms, most notably worsening range of motion and persistent pain in the hip, are more likely the result of the degenerative arthritis.  The [V]eteran's current history is that the left hip pain began approximately 10 years ago and has been worsening, which is consistent with likely onset and progression of degenerative    arthritis in the hip.  Therefore, while there are radiographic changes related to the previous injury, they are not the source of the [V]eteran's current and progressive symptoms.

In that regard I concur with the previous evaluation and addendum opinion from 2014/2015 regarding the etiology of the hip pain.  With regard to the falls as initiating the degenerative arthritic process in the hip, resulting in premature arthritis, that contention is not    well supported by the medical evidence.  The [V]eteran's x-ray was taken in 2014 and reveals mild left hip degenerative arthritic changes as well as similar degenerative changes in the lumbar spine.  At that time the [V]eteran was 55 years old, and the degree of degenerative arthritis noted on radiographs would be considered age-appropriate.  Therefore there is no    medical evidence of degenerative arthritis out of proportion to the [V]eteran's age.  Nor would the degree of trauma which occurred during service (which did    not require casting or a prolonged period of nonweight-bearing) have been expected to result in premature degenerative arthritic change.  To summarize, it is at least as likely as not that the [V]eteran's in-service injuries resulted in a left hamstring strain and left ischium avulsion fracture, but less likely than not that the veteran's in-service injury resulted in the current symptoms of left hip pain and worsening range of motion.  It is more likely than not that the current symptoms are the result of his nonservice-connected degenerative arthritis.

The Board acknowledges that through his lay statements and testimony, the Veteran contends his current left hip disability is the result of his fall from a tank during his period of active duty service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435. 

Determining the etiology of the Veteran's left hip disability requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low. 
The Veteran's private medical records note treatment for a left hip disability, but do not establish that the Veteran's left hip disability is related to service.  The Board finds that there is no competent evidence or opinion of record to support the Veteran's assertion that his left hip disability, excluding a left hamstring strain, and an ischium avulsion fracture is etiologically related to his active service.

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's current left hip disability.  The benefit of the doubt rule therefore does not apply.


ORDER

Entitlement to service connection for a left hip disability other than a left hamstring strain, and an ischium avulsion fracture is denied.


REMAND

Additional development s required prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disability.  The Board's November 2015 remand directives instructed that the Veteran be scheduled for a VA mental health examination.  In April 2016, the Veteran completed a VA Post Traumatic Stress Disorder (PTSD) examination.  Upon completion of the examination, the VA examiner opined that the Veteran did not meet the criteria for PTSD diagnosis, and that the Veteran did not meet the criteria for a schizoaffective disorder.  The examiner further noted that the Veteran failed to display any evidence of a formal thought disorder.  

However, the Veteran's testimony, the testimony of a witness on behalf of the Veteran, VA medical treatment records, and Social Security Administration records indicate the Veteran has been diagnosed and treated for a schizoaffective disorder since March 2010.  Treatment for the Veteran's schizoaffective disorder includes prescribed medication and regular mental health follow-ups with VA treatment providers.  In light of the evidence of record, the Board finds the April 2016 VA examiner's opinion is inconsistent with the contemporaneous medical evidence of record and lacks sufficient rationale to support the medical conclusion.
The probative evidence of record establishes that the Veteran has a current mental health disability, to include a schizoaffective disorder.  Moreover the Veteran's VA treatment records also indicate diagnoses of non-specific anxiety and depressive disorders that were also not addressed by the April 2016 VA examiner.  Accordingly, the April 2016 VA PTSD examination is inadequate and remand for a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:


1. Provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's schizoaffective disorder began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is also asked to determine whether the Veteran has any other acquired psychiatric disorder, to include nonspecific anxiety disorder, nonspecific depressive disorder, and PTSD.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

Any opinion provided should be reconciled with the previous opinions obtained

The examiner must not rely solely on the absence of mental health symptoms, diagnosis, or treatment in service as the basis for a negative opinion.  The question is whether any current mental health disability is related to service.  

A complete rationale for any opinion offered should be provided.

2. After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


